Case 1:20-cv-00610-JB-B Document 14 Filed 08/11/21 Page 1 of 1      PageID #: 62



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

JERRY BILLINGSLEY, # 303088,              *
                                          *
       Plaintiff,                         *
                                          *
vs.                                       *     CIVIL ACTION NO. 20-00610-JB-B
                                          *
WARDEN MCCOY, et al.,                     *
                                          *
       Defendants.                        *

                                        ORDER

       After due and proper consideration of all portions of this

file deemed relevant to the issues raised, and there having been

no    objections    filed,   the   Report        and   Recommendation   of    the

Magistrate Judge made under 28 U.S.C. § 636(b)(1) and dated July

8, 2021 (Doc. 13) is ADOPTED as the opinion of this Court.                   It is

ORDERED   that     this   action   be    DISMISSED     without   prejudice    for

Plaintiff’s failure to prosecute and obey the Court’s orders.

       DONE and ORDERED this 11th day of August, 2021.

                                        /s/ JEFFREY U. BEAVERSTOCK
                                        UNITED STATES DISTRICT JUDGE
